DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being  by Li et al (Pub. No: US 2008/0266792). 
	Regarding claim 1, Li discloses a power supply structure, comprising: a housing (21) having a main housing, a terminal housing  (see fig. 2(a)connected with the main housing, and a front panel; a fan  (23) disposed on one end of the main housing where the terminal housing is disposed, and detachably attached to the front panel; and
a socket (24) arranged in parallel with the fan, and connected to the terminal housing.
Regarding claim 15, Li discloses the socket is detachably connected with the terminal housing (24) through either one of a screw and a fastener (26).




Regarding claim 18, Li discloses the fan (23) is secured  to the front panel (via the handle:25) by a screw.
	Regarding claim 20, Li discloses the front panel is further provided with a handle (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 2008/0266792). 
Li discloses the aforementioned limitations, but fails to explicitly disclose the terminal housing and the main housing are integrally formed in one piece are integrally formed in one piece. It would have been obvious to one having ordinary skill in the art to have the terminal housing and the main housing are integrally formed in one piece are integrally formed in one piece, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to have the . 

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 2008/0266792) in view of Wilson (Pub. No: US 2013/0182416 A1).
	Regarding claims 2, Li discloses the discloses the socket is provided with a clip at 26, 26 connected to the terminal housing (with the elasticity features to enter or withdraw the socket from the cabinet: see paragraph 0029,0030), but fails to explicitly disclose the snap fit of the connector. Wilson disclosing snap (51) snap fitted the housing (see paragraph 0006). It would have been obvious to one having ordinary skill in the art to use snap fitting connector in order to easy enter and with the electrical device without using a tool in Li’s device.
Regarding claim 3, Li and Wilson disclose the socket (24) comprises four sidewalls connected with each other, and the clips are arranged on one pair of the opposite sidewalls of the four sidewalls.
Regarding claim 4, Li and Wilson disclose the terminal housing 21 comprises a top plate, a side plate, and a bottom plate, which are sequentially connected with each other.
Regarding claim 5, Li and Wilson disclose the terminal housing further comprises a baffle plate (see attachment) located between the socket and the fan, wherein the top plate, the side plate, the bottom plate, and the baffle plate are sequentially connec
Regarding claim 6, Li and Wilson disclose the aforementioned limitations, but fail to explicitly disclose the baffle plate and the front panel are integrally formed in one 
Regarding claim 7, Li and Wilson disclose the side plate and the baffle plate are respectively provided with a clip hole at 212, to which the clips on the socket are respectively connected in the snap-fit.
Regarding claim 8, Li and Wilson disclose the terminal housing (21) further comprises a recess portion located on either one of the top plate and the bottom plate, for pressing against the socket (24).
Regarding claim 9, Li and Wilson disclose the top plate of the terminal housing (21) is provided with a clip hole, and the bottom plate of the terminal housing comprises a bend portion perpendicular thereto, wherein the clips (26 or 261) on the socket are respectively connected to the clip hole (with the screw:27) and the bend portion in the snap-fit.
Regarding claim 10, Li and Wilson disclose the terminal housing further comprises a recess portion located on the side plate of the terminal housing, for pressing against the socket (24).

Regarding claim 12, Li and Wilson disclose the terminal housing further comprises a recess portion located on the side plate of the terminal housing (21), for pressing against the socket (24).
Regarding claims 16, Li  discloses the aforementioned limitations, but fail to explicitly disclose the baffle plate and the front panel or the terminal housing are integrally formed in one piece are integrally formed in one piece. It would have been obvious to one having ordinary skill in the art to have the baffle plate and the front panel or the terminal housing and the main housing are integrally formed in one piece are integrally formed in one piece, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious the baffle plate and the front panel or the terminal housing and the main housing are integrally formed in one piece are integrally formed in one piece to make the system cost effective in manufacturing in Li’s device. 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 2008/0266792) in view of Langgood (Pub. No: US 2010/0117453 A1).
	Li discloses the aforementioned limitations, but fails to disclose the socket as C20. Langgood discloses the socket as being C20 (see paragraph 0005). It would 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic usiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833             
      03/13/2021                                                                                                                                                                                



[AltContent: textbox (Baffle Plate)][AltContent: arrow]
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale